Title: To Thomas Jefferson from Ebenezer Tucker, 26 April 1802
From: Tucker, Ebenezer
To: Jefferson, Thomas


            Sir
              Tuckerton N.J. April 26th. 1802.
            I take the liberty of enclosing an additional Proof of the inattention of the Collector of this District to the Duties of his Office, the people here of all parties are disgusted with his Conduct, they come to and go from the Office, & Cannot get their bussiness done, and the present Administration Really suffers reproach even by its friends, and enemies, by Continuing this man in Office. he has been frequently heard to Say that he expects his discharge every Post, nor is he modest enough to speak a Respectfull word of the present Administration. but every thing that is done (he says) is truly Jacobincal, to Continue this Mr. Wm. Watson in office, who, is saying and doing every thing he Can against the Goverment. to the exclusion of Capt Silas Crane. who has been recommended to Succeed him, will tend to relax the exertions of the Republicans in the District of Little Egg harbor, & have a fatal effect on the Cause, and to remove him & appoint (Capt Crane) a native and a respectable freeholder of the district will be a very Popular thing for the Goverment. I trust the President will excuse the Liberty I have taken in Addressing myself in behalf of the People (at their request) directly to the President, as I expect Mr. Secretary Gallatan is so much Occupied with Congress that it would be improper at this time to write him on the Subject. I am with Sincear regard Very Respectfully, your Very Hbl. Srvt.—
            Ebn: Tucker
          